Citation Nr: 9922544	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  97-31 269	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to special monthly pension benefits based on 
the need for regular aid and attendance of another person.  

2.  Entitlement to service connection for claimed rib 
fractures.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from May 1950 to August 
1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 and subsequent rating decisions by 
the RO.  



FINDINGS OF FACT

1.  The veteran is not shown to be blind or to be a patient 
in a nursing home.  

2.  The veteran's disabilities are not shown to render him 
unable to tend to the basic functions of self care without 
regular assistance from another person or to protect himself 
from the hazards and dangers incident to his daily 
environment.  

3.  No competent evidence has been presented to show that the 
veteran has current rib disability due to disease or injury 
which was incurred in or aggravated by service.  





CONCLUSIONS OF LAW

1.  The criteria for the assignment of special monthly 
pension benefits based on the need for regular aid and 
attendance have not been met. 38 U.S.C.A. §§ 1502, 1521, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.351, 
3.352 (1998).  

2.  A well-grounded claim of service connection for rib 
fractures has not been presented.  38 U.S.C.A. §§ 1110, 5107, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Entitlement to Special Monthly Pension Benefits based on 
Aid and Attendance 

The veteran contends that he should receive special monthly 
pension benefits based on the need for regular aid and 
attendance because he is unable to cook, bathe himself, walk 
more than five yards or stand for long period of time.  

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist. 38 U.S.C.A. § 5107.

The veteran was granted nonservice-connected pension 
benefits, effective in November 1994, and special monthly 
pension benefits on account of being housebound, effective in 
November 1998.  

The veteran's medical records, in particular recent medical 
reports, have been carefully reviewed.  The Board notes that 
the veteran is shown to have received treatment for chronic 
obstructive pulmonary disease (COPD) and hypertension.  

The veteran was afforded a VA examination for housebound 
status or permanent need for regular aid and attendance in 
June 1997.  The veteran complained of breathing problems and 
a three-week history of right shoulder pain.  The veteran was 
not noted to be hospitalized or blind.  The examination noted 
that the veteran's left upper extremity was within normal 
limits; the right upper extremity had only zero to 120 
degrees of motion in abduction.  The spine, trunk, neck and 
lower extremities were normal.  The examiner stated that the 
veteran was able to walk by himself without the aid of 
another or a mechanical aid.  The examiner stated that the 
veteran was able to protect himself from the hazards and 
dangers of his daily environment in that he could walk around 
the house.  The diagnosis was that of COPD, secondary to 
tobacco abuse; supraspinatus tendinitis of the right shoulder 
with limitation of motion; and old compression fracture of T-
9 with collapse by x-ray.  

The veteran was afforded another VA examination for 
housebound status or permanent need for regular aid and 
attendance in September 1997.  The examiner noted that the 
veteran had difficulty in putting on his shirt due to 
tendinitis of the right shoulder with limitation of motion 
and could not fully bathe himself without assistance.  The 
examiner also noted that the veteran had hip pain.  The 
examiner stated that the veteran could walk short distances.  
The diagnosis was that of anxiety disorder, COPD, 
hypertension and tendonitis of the right shoulder.  

In a medical statement dated in February 1998, the veteran's 
physician stated that the veteran needed assistance with 
bathing and grocery shopping due to his COPD.  The examiner 
also stated that the veteran was confined to his home, could 
walk for ten yards, needed to be in bed 12 hours out of 24 
hours and needed a cane for ambulation.  

Under 38 U.S.C.A. § 1521, pension is payable to a veteran who 
served for ninety days or more during a period of war and who 
is permanently and totally disabled due to nonservice-
connected disabilities not the result of his own willful 
misconduct.  The law further provides for an increased rate 
of pension when an otherwise eligible veteran is in need of 
regular aid and attendance.  38 U.S.C.A. § 1521(d).  

The veteran is in need of regular aid and attendance if he is 
helpless or is so nearly helpless as to require the regular 
aid and attendance of another person.  38 U.S.C.A. § 1502; 38 
C.F.R. § 3.351(b).  The criteria for establishing the need 
for aid and attendance include consideration of whether the 
veteran is blind or is so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or if 
the veteran is a patient in a nursing home because of 
incapacity; or if the veteran establishes a factual need for 
aid and attendance.  38 C.F.R. § 3.351(c)(1), (2), (3).  

In determining whether there is a factual need for regular 
aid and attendance, the following will be accorded 
consideration: the inability of the veteran to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; whether he requires frequent adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect him from hazards or 
dangers incident to his daily environment. It is not required 
that all of the disabling conditions enumerated in this 
paragraph be found to exist before a favorable rating may be 
made.  The particular personal function which the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  38 
C.F.R. § 3.352(a).  

Because the VA regulations governing the claim for special 
monthly pension based on need for regular aid and attendance 
provide that certain enumerated factors will be accorded 
consideration in determining whether the claimant is entitled 
to an award of special monthly pension benefits, it is 
mandatory for VA to consider the enumerated factors, and at 
least one of the enumerated factors must be present for the 
veteran to prevail on his claim.  Turco v. Brown, 9 Vet. App. 
222 (1996).  Accordingly, the Board's review of the veteran's 
request for special monthly pension benefits based on the 
need for regular aid and attendance of another person must 
include consideration of the factors outlined in 38 C.F.R. § 
3.351(c) and 38 C.F.R. § 3.352(a).

Upon careful consideration of the evidence in this case, the 
Board finds that the veteran is not shown to be in need of 
the regular aid and attendance of another person, as required 
by regulation.  The veteran has neither contended, nor does 
medical evidence show, that he is legally blind.  Further, it 
is clear that the veteran is not confined to a nursing home 
because of mental or physical incapacity.  Thus, the first 
two criteria of 38 C.F.R. § 3.351(c) are not applicable in 
this case and cannot support the veteran's claim for special 
monthly pension benefits based on the need for regular aid 
and attendance of another person.  

The veteran's entitlement to the benefits in question turns 
on whether evidence on file establishes a factual need for 
regular aid and attendance.  Applying the legal criteria to 
the facts of this case, the Board concludes that the evidence 
does not establish a factual need for the required regular 
aid and attendance.  In this regard, the Board notes that the 
comprehensive VA examinations conducted in 1997 showed that 
the veteran suffered from chronic obstructive pulmonary 
disease (COPD), hypertension, anxiety disorder and 
tendonitis; however, there was no demonstrated functional 
restriction regarding strength and coordination which would 
prevent his ability to feed, cloth and bathe himself or 
otherwise attend to the wants of nature.  It also was not 
demonstrated that the veteran required care or assistance on 
a regular basis to protect himself from the hazards or 
dangers incident to his daily environment.  In fact, the 
examiner who conducted the June 1997 examination stated that 
the veteran was able to protect himself from such hazards.  
Hence, the evidence does not provide a basis for a finding 
that the veteran is precluded from taking care of his daily 
living activities.  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for entitlement to special 
monthly pension based on the need for regular aid and 
attendance of another person, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107.  


II. Service Connection for Rib Fractures

A careful review of the veteran's service medical records 
shows that an x-ray study performed in January 1952 noted 
that the veteran's chest was "[e]ssentially negative" with 
an unusually shaped "3rd left rib, apparently, anomalous in 
origin."  His lungs and chest were reported to be "NORMAL" 
in connection with an August 1953 service examination.  

A VA chest x-ray study performed in June 1997 noted findings 
of healed fractures involving the posterior aspects of the 
left eight and ninth ribs.  

In a claim for service connection, the veteran has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that his claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is a 
plausible claim, and one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive, but only possible to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 
78, 80 (1990).  The claim must be accompanied by supporting 
evidence, an allegation is not enough.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

For a claim to be well grounded, there must be competent 
evidence of a current disability, of incurrence or 
aggravation of a disease or injury in service, and of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
Acceptable lay evidence may be used in lieu of expert medical 
evidence to satisfy the second prong of the test, i.e., 
inservice occurrence or aggravation of a condition; but 
expert medical evidence is required to satisfy the other two 
prongs of the test.  Id.  If a veteran makes evidentiary 
assertions, they must be accepted as true for the purpose of 
determining whether the claim is well grounded except where 
the assertion is inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Generally, lay witness 
evidence is not competent as to matters which require the 
qualification of particular expertise, e.g., medical 
diagnoses or opinions. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

There is no competent evidence of record which would satisfy 
two prongs of the Caluza test, i.e., there is no diagnosis of 
an inservice rib fracture or a medical opinion linking any 
putative disease or injury in service to the currently 
demonstrated rib fracture residuals.  The veteran, as a lay 
witness, is not competent to diagnose an inservice condition 
or offer an opinion as to its relationship to a current 
condition.  See Espiritu, supra.  

The entry in the veteran's service medical records was 
referable to the veteran's third rib; however, the veteran is 
not shown have a current disability of that rib.  There is no 
reference to any disease or injury in service relating to the 
veteran's left eight and ninth ribs.  

Therefore, the Board finds that, since the veteran has not 
submitted competent evidence to support his assertions, he 
has not submitted evidence that would justify a belief by a 
fair and impartial individual that his claim is well 
grounded.  Thus, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a), and his claim as a matter of law 
is not well grounded.  See Caluza; Grottveit; Tirpak, supra.  



ORDER

Special monthly pension benefits based on the need for aid 
and attendance of another person are denied.  

Service connection for rib fractures is denied, as a well-
grounded claim has not been presented.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

